GUY, J.
(dissenting). While recognizing the soundness of the principle enunciated in the majority opinion that in exceptional cases, such as those involving an examination of an insolvent’s accounts, a bill of particulars as to alleged payments may be ordered, I am of opinion that the case at bar does not come within the exception. The plea of payment herein is, in effect, a plea that,'as the result of extended and varied dealings between the parties, plaintiff has been paid all moneys to which he is entitled as growing out of the matters set forth in the complaint. A bill of particulars of such payments might necessitate the setting forth of defendant’s entire evidence on this subject. At least it is such a doubtful case that it should be left to the Appellate Division to determine whether it is such an exception as was contemplated by their ruling in the Barone Case.
Leave to appeal should therefore, be granted defendant.